Citation Nr: 0737332	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-25 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease (GERD), currently evaluated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1970 to January 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Philadelphia, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran appeared at a video hearing before the 
undersigned in September 2007.  A transcript of this hearing 
is contained in the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was afforded VA examinations for his right knee 
disability and GERD in September 2006.  However, the veteran 
testified at the September 2007 hearing that both of his 
disabilities had increased in severity since September 2006.  
He was particularly insistent that his right knee had become 
more painful and that he experienced sensations of 
instability.  The veteran and his representative contended 
that he should be scheduled for additional examinations.  

The veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  Therefore, the Board finds 
that the veteran should be scheduled for additional 
examinations for his service connected disabilities.  

The veteran also testified that he has received ongoing 
treatment for his disabilities.  Although he did not indicate 
that he sought treatment specifically for either of these 
disabilities, he noted that was treated for them during 
regularly scheduled visits with his VA general practitioner.  
He further noted that his VA doctors had suggested that he 
undergo physical therapy for his right knee disability, 
although he indicated that his work schedule made this 
difficult.  It is unclear as to whether or not the veteran 
had been receiving physical therapy.  The Board finds that 
any relevant VA treatment records not previously submitted 
must be obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA treatment for a 
right knee disability or GERD since July 
2006.

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his right knee disability.  
The claims folder must be made available 
to the examiner for review.  

The examiner should note the range of 
motion of the right knee in degrees.  The 
presence or absence of any additional 
functional limitations due to pain, 
weakness, incoordination, excess 
fatigability, or flare-ups should be 
noted.  Any additional functional loss 
should be described in terms of 
additional limitation of motion.  

The presence or absence of instability or 
subluxation and its severity should also 
be noted.  

3.  The veteran should be afforded a VA 
examination to determine the severity of 
his GERD.  The claims folder must be made 
available to the examiner for review.  

The examiner should note the presence or 
absence of symptoms such as pain, 
vomiting, material weight loss, 
hematemesis, melena, anemia, epigastric 
distress, dysphagia, pyrosis, 
regurgitation, and substernal or arm or 
shoulder pain.  The examiner should opine 
as to whether the veteran's symptoms 
combined to produce severe, considerable, 
or less impairment of health.  

4.  If any benefit sought on appeal, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

